DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Pg. 16, filed 8/16/21, with respect to the rejection of claims 1, 20 and 21 under 35 USC 103 have been fully considered and are persuasive.  The rejection of claims 1, 20 and 21 under 35 USC 103 has been withdrawn. 

Drawings
The drawings were received on 8/16/21.  These drawings are acceptable.

Allowable Subject Matter
Claims 1-21 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 3,994,030 (Cassell) is a lift for vertically moving and rotating a chair into and out of a bath comprising a drive assembly mounted vertically above the lift base however the chair is not 
US 4,569,091 (Branberger) is a lift for vertically moving and rotating a chair with a user into and out of a body of water however the lift structure is not installed in the body of water and the arm does not extend through a slot having an open top formed in an outer wall of the lift’s base.
US 5,146,638 (Richards) is a lift for helping a user into and out of a bathtub however the lift assembly is not installed within the body of water and the arm connected to the chair does not extend through a slot having an open top formed in a base of the lift.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577. The examiner can normally be reached Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/NICHOLAS A ROS/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754